Title: From James Madison to Nathan Sanford, 7 February 1806
From: Madison, James
To: Sanford, Nathan


                    
                        Sir.
                        Department of State. February 7th: 1806.
                    
                    I have the honor to enclose an extract of a letter I have received from a gentleman of respectability at Philadelphia, and by the express direction of the President, I request you to enquire diligently into the facts alledged and any others which may be made known to you, relative to the fitting out and sailing of the Leander, and to report to me, as soon as possible, whether any persons now within the jurisdiction of the United States have thereby rendered themselves liable to a criminal prosecution, with their names, and a statement of the offences, respectively, which there may be reason to believe may be proved against them. I am &c.
                    
                        James Madison.
                    
                